DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The Applicant’s Response After Final Rejection, filed on 06/01/22, has been entered.
According to the Response, claims 1-9 are pending. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on the robot control unit raises the hand from a first lower position below a first target position at which the hand picks up the substrate to a first upper position above the first target position, and rotates at least one of the plurality of joints at a predetermined angle in one direction, in a first interval from the first lower position to a first intermediate position between the first lower position and the first target position.”
These limitations, either alone or in combination, when considering the claim as a whole were not found in the prior art.  The closest prior art is US Pub. No. 2018/0029237 to Sugawara et al. which discloses a substrate conveying robot with a robot controller for controlling loading and unloading operations through the use of a position sensor.  However, Sugawara et al. does not teach or suggest, for example, controlled rotating while raising and lowering the robot hand as recited in the claim.  Therefore, claim 1 is allowable as well as claims 2-9 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655